UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4026



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHATAN MAULTSBY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-50)


Submitted: July 25, 2006                       Decided: July 31, 2006


Before MOTZ, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Chatan Maultsby appeals from the district court’s order

revoking his supervised release and sentencing him to twenty-four

months of imprisonment.    Maultsby’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), representing

that, in his view, there are no meritorious issues for appeal, but

raising the issue of whether the district court erred in imposing

Maultsby’s sentence.   Although he was advised of his right to file

a pro se supplemental brief, Maultsby has not done so.    Finding no

meritorious issues and no error by the district court, we affirm

the revocation order and the sentence imposed.

          In light of Maultsby’s admission that he violated the

terms of his supervision, we find no error by the district court in

revoking his supervised release.       See 18 U.S.C.A. § 3583(e)(3)

(West 2000 & Supp. 2005); United States v. Davis, 53 F.3d 638,

642-43 (4th Cir. 1995).    Maultsby challenges the length of the

sentence and supervised release term.     The twenty-four-month term

of incarceration imposed by the district court was within the

advisory guideline range and was reasonable.    See United States v.

Green, 436 F.3d 449 (4th Cir. 2006) (No. 05-4270); 18 U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2005); U.S. Sentencing Guidelines

Manual § 7B1.4(a).     The twenty-four month term of supervised

release imposed following the revocation sentence was within the




                               - 2 -
statutory maximum and was not “plainly unreasonable.”            18 U.S.C.

§§ 3583(b), (h); 3742(a)(4) (2000).

            In accordance with Anders, we have independently reviewed

the entire record and find no meritorious issues for appeal.

Accordingly,    we   affirm   the   district   court’s   order    revoking

Maultsby’s supervised release and imposing a twenty-four-month

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                    - 3 -